Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification itself does not describe an “indentation” as set forth in claim 1, lines 15-17 and claim 8, lines 13-15.

Claim 5 is objected to because of the following informalities: In claim 4, line 2, “a first end connected to the cap and second end” is ungrammatical. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 15-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 15, line 10, “the rib” lacks antecedent basis or is inconsistent with line 8. 
In claim 22, lines 1-2, “a plurality of ribs” is indefinite as to its relationship to the previously defined “at least one  rib” of claim 15, the same or different.  
 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 4-8, 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lourenco (2009/0166361) in view of one of Hannon et al. (10,561,817) and Swenson et al. (6,726,649). Claims 1, 4-8, 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Raven et al. (2008/0289984) in view of one of Hannon et al. (10,561,817) and Swenson et al. (6,726,649). Lourenco and Raven et al. each disclose a medical device package comprising a case (10; 10; respectively) having a tubular wall having an outer dimension which is closed at one end (lowermost end; 20) and open at a collar at the other end (abutting 30; at 14), the other end defining a top land (top of 80; portion receiving 30), a cap (30; 16) having a top wall and a side wall defining a bottom land (bottom of 40; bottom free edge of 30) and an outer surface that matches the outer dimension of the tubular wall, the cap having an open position wherein access is provided to the open end of the tubular wall and a closed position wherein the cap prevents access to the  open end of the tubular wall, the bottom land of the closed cap together with the top land defining a junction line (between 50 and top of 80; between bottom of 30 and top of 32) where the cap and case are adjacent one another when the cap is closed, and an indentation (86; 16 or 38) of reduced outer dimension in one of the outer surfaces and adjoining one of the lands. These references do not disclose a first use indication label affixed to the cap and case. However, Hannon et al. and Swenson et al. each disclose a medical device package including a first use indication label (204; 140) affixed to both a cap and a case. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the package of either one of Lourenco and Raven et al. with a first use indication label affixed to both the cap and the case as claimed, as such a modification would predictably serve to indicate the package has been previously opened. The relation between the indentation and label would serve the same final purpose as there is no defined relation therebetween. 
As to claims 4 and 11, Lourenco and Raven et al. each disclose a hinge (90; 50) connected between the cap and the case. 
As to claims 6 and 13, in the combination to dispose the first use indication label spanning the indentation would render no new or unexpected result. 
As to claims 7 and 14, the juncture line is formed at a lip on the cap (top of 80; top of 32)

Claims 15-16, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lourenco (2009/0166361) in view of one of Hannon et al. (10,561,817) and Swenson et al. (6,726,649). Claims 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Raven et al. (2008/0289984) in view of one of Hannon et al. (10,561,817) and Swenson et al. (6,726,649). Lourenco and Raven et al. each disclose a medical device package comprising a case (10; 10; respectively) for a catheter having a tubular wall which is closed at one end (lowermost end; 20) and open at the other end (abutting 30; at 14), a cap (30; 16), the cap having an open position wherein access is provided to the open end of the tubular wall and a closed position wherein the cap prevents access to the  open end of the tubular wall. These references do not disclose at least one rib as claimed. However, Schmidt et al. (6,186,325) disclose a package (14) with at least one rib (34A-34C) to dispose a catheter within the package. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the package of either one of Lourenco and Raven et al. with at least one rib in the manner of Schmidt et al. as claimed, as such a modification would predictably fixedly dispose the catheter within the package.
As to claim 16, Schmidt et al. disclose a funnel (including 44) which engages the at least one rib. 
As to claim 19, Lourenco and Raven et al. each disclose a hinge (90; 50) connected between the cap and the case.
As to claim 21, Lourenco and Raven et al. each disclose the case comprising a neck (80; 14)  and Schmidt et al. suggest the at least one rib on the internal surface of the neck.
	 As to claim 22, Schmidt et al. further suggest plural ribs (34A-34C).

Claims 5, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claims 1, 8 and 15 above, and further in view of WO 2017/185052. The same claimed latch structure is set forth in Figure 16 and claims 23-28 of the earlier filed case. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed package with the previously claimed latch structure of WO 2017/185052 as claimed, as such a modification would predictably provide a similar latch as disclosed in the previous filed prior art. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-8, 11-16 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 5, 1, 1,12, 12, 16, 12, 12, 22, 31, 22 and 28, respectively of U.S. Patent No. 11,141,562. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims may be wholly derived from the previously patented claims, or the difference in claimed subject matter does not distinguish any new or unexpected result over the previously claimed subject matter. 

Claims 2 and 9 are each objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Dependent claims 3 and 10 would also then be allowable. 

Claim 17 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Dependent claim 18 would also then be allowable. 

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG